United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-4513
                     ___________________________

                          United States of America,

                     lllllllllllllllllllll Plaintiff - Appellee,

                                         v.

                                 Bryon Welton,

                   lllllllllllllllllllll Defendant - Appellant.
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                           Submitted: July 21, 2017
                             Filed: July 27, 2017
                                [Unpublished]
                                ____________

Before COLLOTON, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
      Federal prisoner Byron Welton appeals the district court’s1 order committing
him under 18 U.S.C. § 4245 for hospitalization and mental health treatment. During
the pendency of this appeal, however, the district court granted the government’s
motion to dismiss the commitment petition and to transfer Welton, citing a report that
Welton had recovered and was ready for discharge. Accordingly, we dismiss the
appeal as moot. Counsel’s motion to withdraw is granted.
                       ______________________________




      1
       The Honorable Douglas Harpool, United States District Judge for the Western
District of Arkansas, adopting the report and recommendation of the Honorable
David P. Rush, United States Magistrate Judge for the Western District of Missouri.

                                         -2-